internal_revenue_service number release date index number ------------------------- ------------------------ ----------------------------------- --------------------------------- ------------- ----------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-102155-04 date date ---------------------------------------------------- legend taxpayer ----------------------------------- state ------------- act --------------------------------------------------------------------- a dear ------------------- this letter is in response to your request for a ruling that stipends vouchers or reimbursements for transportation or respite care made pursuant to the act are not includible in the income of the beneficiaries of these services and that the taxpayer is not required by sec_6041 of the internal_revenue_code to file information returns as a result of providing the payments to the beneficiaries the taxpayer is a nonprofit corporation organized under the act to provide services to developmentally disabled persons the taxpayer is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code the act is intended to prevent or minimize the institutionalization of developmentally disabled persons and their dislocation from family and community its goal is to enable such persons to lead more independent and productive lives within the community the act defines developmental disability to include mental retardation cerebral palsy epilepsy autism and disabling conditions that require similar treatment a is the agency of state that has general jurisdiction over the execution of the laws relating to the care custody and treatment of developmentally disabled persons plr-102155-04 however the duty_of providing such persons with access to the facilities and services best suited to them throughout their lifetime is delegated to regional centers operated by private nonprofit agencies under contract with a the taxpayer a regional center provides these services to qualified individuals within a specific region of state these services include locating persons with developmental disabilities assessing their needs and providing individual services to meet those needs among the services the taxpayer provides are transportation services to developmentally disabled persons and other qualified individuals such as family members of the disabled person when transportation is required for treatment or habilitation the taxpayer also pays for respite care services to relieve the persons normally responsible for providing the disabled person’s care the taxpayer receives the funds to pay for these services through governmental appropriations distributed by state the taxpayer provides these services in one of three ways by reimbursing qualified individuals for the cost of their actual and necessary transportation and respite care not to exceed specified limits by providing qualified individuals with a fixed stipend in an amount estimated to be required for necessary transportation and respite care services actually rendered or by distributing vouchers to qualified individuals that may be given to participating service providers in lieu of payment for all or part of the cost of necessary transportation and respite care sec_61 provides that generally gross_income includes all income from whatever source derived the internal_revenue_service has ruled that certain payments made under legislation for the promotion of the general welfare are not includible in the gross_income of the recipients see for example revrul_57_102 1957_1_cb_26 which holds that benefits to blind persons paid under the public assistance law of pennsylvania are not includible in the gross_income of the recipients sec_6041 provides that generally all persons engaged in a trade_or_business who pay another person dollar_figure or more of fixed or determinable income in the course of that trade_or_business must file an information_return setting forth the amount of the payment and the recipient of the payment sec_1_6041-1 of the income_tax regulations states that the term all persons engaged in a trade_or_business includes nonprofit_organizations based on the facts submitted we conclude that the taxpayer’s payments for transportation or respite care are for the promotion of the general welfare and are not includible in the gross_income of the qualified individuals who receive the payments accordingly the taxpayer is not required by sec_6041 to file information returns reporting the payments to the qualified individuals plr-102155-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter showing proposed deletions before disclosure of the letter under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
